DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to the PTAB Decision filed on 07/07/2022.  Claims 10, 12-15, and 17 are pending.
Allowable Subject Matter
Claims 10, 12-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural and functional limitations drawn to an assembly comprising: an outdoor fence post; a spiral member having a first end and a second end, the first end having a linear portion affixed to the fence post such that a cross-section of the first end faces upwardly, the spiral member having a curved portion extending from the linear portion of the first end, the curved portion having an exterior surface, the second end having an outer surface that overlies in spaced relation to the exterior surface of the curved portion, the second end having an end surface across a cross-section thereof facing upwardly when the spiral member is oriented with an end surface across a cross-section of the first end facing upwardly; and a generally horizontal line extending through an interior of the spiral member, the space between the exterior surface of the curved portion and the outer surface of the second end having a distance that is greater than a diameter or a thickness of the line, the spiral member extending in a plane aligned with a longitudinal plane of the fence post, where the spiral member is configured relative to the fence post to hold the generally horizontal line at a height along a span of a fence, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        3-Aug-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632